 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BIRDIE SMITH,                                   No. 1:18-cv-00189-GSA
12                      Petitioner,
13           v.                                       ORDER DIRECTING
                                                      CLERK OF COURT
14    NANCY A. BERRYHILL, Acting                      TO CLOSE CASE
      Commissioner of Social Security,
15

16                      Respondent.                   (Doc. 22)
17

18          On February 6, 2019, the Court ordered the remand of the above-captioned case pursuant

19   to the parties’ Stipulation for Voluntary Remand Pursuant to Sentence Four of 42 U.S.C. §

20   405(g). Doc. 22. Accordingly, the Clerk of Court is hereby directed to close the case.

21
     IT IS SO ORDERED.
22

23      Dated:     March 4, 2019                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
